            Case: 3:19-cv-00266-bbc Document #: 42 Filed: 01/15/20 Page 1 of 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                               Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                     Phone: (312) 435-5850
             Chicago, Illinois 60604                                           www.ca7.uscourts.gov




                                                         ORDER
 December 23, 2019
                                                          Before
                                         JOEL M. FLAUM, Circuit Judge
                                         FRANK H. EASTERBROOK, Circuit Judge
                                         MICHAEL Y. SCUDDER, Circuit Judge


                                         ADAM JARCHOW and MICHAEL D. DEAN,
                                         Plaintiffs - Appellants

 No. 19-3444                             v.

                                         STATE BAR OF WISCONSIN, et al.,
                                         Defendants - Appellees

 Originating Case Information:

 District Court No: 3:19-cv-00266-bbc
 Western District of Wisconsin
 District Judge Barbara B. Crabb


 The following is before the court: MOTION FOR SUMMARY AFFIRMANCE, filed on
 December 16, 2019, by counsel for the appellants.

 This court has carefully reviewed the final order of the district court, the record on appeal,
 and appellants' motion for summary affirmance. Based on this review, the court has
 determined that further briefing would not be helpful to the court's consideration of the
 issues. See Taylor v. City of New Albany, 979 F.2d 87 (7th Cir. 1992); Mather v. Village of
 Mundelein, 869 F.2d 356, 357 (7th Cir. 1989) (per curiam) (court can decide case on motions
 papers and record where briefing would not assist the court and no member of the panel
 desires briefing or argument). "Summary disposition is appropriate 'when the position of
 one party is so clearly correct as a matter of law that no substantial question regarding the
 outcome of the appeal exists.'" Williams v. Chrans, 42 F.3d 1137, 1139 (7th Cir. 1995), citing
 Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994). The district court, in its thorough and
 well-reasoned order, correctly held that the appellants' claims are foreclosed by Keller v. State
 Bar of California, 496 U.S. 1 (1990). Appellants have preserved their position for review by the
 Supreme Court.

 Accordingly, IT IS ORDERED that the appellants' motion is GRANTED, and the judgment
 of the district court is summarily AFFIRMED.
 form name: c7_Order_3J(form ID: 177)
